United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF DEFENSE, OSTERHOLZ
AMERICAN ELEMENTARY SCHOOL,
Osterholz-Scharmbeck, Germany, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1663
Issued: April 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 10, 2006. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation for wageloss and medical benefits effective April 27, 1997.
FACTUAL HISTORY
The case was before the Board on prior appeals regarding overpayment issues that are not
before the Board on this appeal.1 The Office accepted hemathrosis of the right wrist as a result
of a March 29, 1989 employment incident. Appellant began receiving compensation for
1

Docket No. 94-1356 (issued April 19, 1996) and Docket No. 97-2642 (issued March 2, 2000).

temporary total disability. By decision dated February 4, 1993, the Office determined that actual
earnings as an interviewer of $250.40 per week represented appellant’s wage-earning capacity.
The Office stated that pursuant to 5 U.S.C. § 8115 and 5 U.S.C. § 8106 appellant’s compensation
was being reduced based on his wage-earning capacity.
The record indicated that appellant filed a recurrence of disability claim commencing
April 22, 1994. By decision dated December 21, 1994, the Office denied the recurrence of
disability claim.
The Office developed the issue of entitlement to a schedule award and appellant was
referred to Dr. John Fraser, an orthopedic surgeon. In a report dated October 29, 1996,
Dr. Fraser provided a history and results on examination. He stated that wrist x-rays showed no
evidence of fracture, dislocation or evidence of previous trauma. Dr. Fraser reported no
evidence of any pathology in the soft tissue or bony systems at this time. The second opinion
stated, “I have reviewed his records and think he was at MMI [maximum medical improvement]
as of now, but he had been placed at MMI in the early 1990’s, and I would more likely concur
with that finding at that time. In the absence of any documentable pathology, I believe that the
loss of motion in the wrist is purely subjective and is not secondary to a pathological process.
Hence, I would give him no disability rating for this.”
By letter dated January 31, 1997, the Office notified appellant that it proposed to
terminate his compensation for wage loss, based on Dr. Fraser’s report. By decision dated
April 16, 1997, the Office terminated compensation for wage-loss and medical benefits effective
April 27, 1997.
The Board noted in its March 2, 2000 decision that appellant had made a timely request
for a hearing regarding the April 16, 1997 decision. In an order dated December 30, 2003, the
Board again noted that appellant had submitted a timely hearing request and the Office should
issue an appropriate decision.2
A hearing before an Office hearing representative was held on October 25, 2005. By
decision dated December 30, 2005, the hearing representative affirmed the April 19, 1997
termination decision.
Appellant requested reconsideration and submitted evidence regarding malpractice
complaints against Dr. Fraser. By decision dated May 10, 2006, the Office denied modification
of the prior decision.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

2

Docket No. 03-1580 (issued December 30, 2003).

2

rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
ANALYSIS
The Office issued a wage-earning capacity decision dated February 4, 1993 based on
appellant’s actual earnings in an interviewer position. Pursuant to 5 U.S.C. § 8115, the wageearning capacity of an employee is determined by actual earnings if the actual earnings fairly and
reasonably represent wage-earning capacity. Once a wage-earning capacity decision is made, it
remains in effect until it is properly modified.5 Although appellant had filed a recurrence of
disability claim for April 1994, the Office did not modify the wage-earning capacity
determination or address the issue of modification at that time.6
In this case, the Office attempted to terminate compensation as of April 27, 1997 based
on the report of Dr. Fraser. The initial issue, however, that must be addressed is modification of
the existing wage-earning capacity determination. The requirements for modification are noted
above and the Office must meet the requirements for modification. It is not clear whether, based
on the report of Dr. Fraser, the Office was attempting to find that the prior wage-earning capacity
was erroneous, or whether it had found a material change in the employment-related condition.
The April 27, 1997, December 30, 2005 and May 10, 2006 decisions do not make
adequate findings and address the proper issue of modification of wage-earning capacity. The
Office did not acknowledge that a wage-earning capacity determination had been made, identify
the modification issue, discuss the evidence and explain how it met the requirements for
modification. It is the Office’s burden of proof and they did not meet their burden in this case.7
CONCLUSION
The issue in the case is whether a modification of the wage-earning capacity
determination was appropriate and the Office failed to make proper findings on the issue
presented.

3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

5

See Katherine T. Kreger, 55 ECAB 633 (2004).

6

Id. (when a claim for recurrence of disability is made after a formal wage-earning capacity determination, the
issue is modification of the wage-earning capacity).
7

Once the modification issue is properly resolved, the Office may address termination of medical benefits.

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 10, 2006 and December 30, 2005 are reversed.
Issued: April 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

